Order entered January 16, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00520-CR

                                 HENRY ARNOLD, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. MB09-31021

                                             ORDER
       On November 14, 2012, the Court ordered the parties to file a written stipulation stating

either: (1) the portion, if any, of the audio recording could be retrieved; and (2) whether the

parties can agree to the content of that transcription; or (3) that no portion of the audio recording

can be retrieved. On December 13, 2012, we received a supplemental clerk’s record containing

the parties’ stipulation that they “can reach no agreement regarding what the substantive and

accurate contents of any substituted Reporter’s Record would or would not show.”

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.



                                                       /s/    DAVID W. EVANS
                                                              JUSTICE